DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendment filed 2/15/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: references to and exclusion of a lifted base alternative (4:17); (4:25); (5:12); etc. (previously termed base and/or floor); expansion of discussing eliminating putting the bag down ie. how one might use both feet with free hands lifting a lid while holding the bag (6-7:22-2); reducing size of foothold (8:25); extruded footholds (9:4).
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-23 and 25 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Gray (US 7,273,155).
Gray discloses a portable container (bin) configured to hold material, comprising: a floor 75; at least one sidewall 72 (single circular surrounding periphery of floor 75) having a lower portion extends below the floor so as to establish a base portion upon which the container rests; and at least one wall orifice foothold 74 (plurality thereof spaced apart and surrounding the periphery) in the base portion of the at least one sidewall, see figure 8. Note that Gray discusses opening 74 as a vent with support surface; (12:40+) however also illustrates other embodiments 3A-C using similar footholds 11 recognizing “Alternatively, the bottom portion of the side wall 14 may be contoured inwardly to receive the feet of the user.” (6:53-55). 
Because the structure of the embodiment of figure 8 is as claimed it is also considered to similarly provide the recited function as disclosed as that of figure 3a-c, ie. considered wherein the at least one wall orifice foothold is sized and configured to receive a distal end of a human foot and wherein the at least one wall orifice foothold has a foot support section configured to be stepped on by the human foot to hold down and stabilize the container when the material or a lid is removed from the container being defined entirely by a fixed portion of the base portion without any movable feature as claimed.  Alternatively if the applicant disagrees with this position it is considered an obvious design choice in the invention to Gray to configure the sidewall orifice with the support section to receive a user’s foot as a hold down.
Regarding the multiple sidewall configuration claimed claims 17-20, etc.; see configuration of figures 1, 3A-C (4:1) and alternative description of footholds (6:53-55) shown with a plurality of adjacent sidewalls 14 comprising footholds 13a on opposite sidewall side portions and below floor 16 considered fully capable/configured to receive two feet of one person and/or one foot of two people. 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Gray (US 7,273,155).
Gray does not directly disclose the material choice for the container however the examiner takes Official Notice that plastic is well known as a material choice for similar receptacles. It would have been obvious to one of ordinary skill in the art to use plastic for the manufacture of the container of Gray.

Response to Arguments
Applicant's arguments filed 2/15/22 have been fully considered but they are not persuasive. Regarding defining the invention by excluding movable features within the foothold orifices, the examiner does not find support for this limitation in page 5, lines 11-16, as argued.  The mere absence of a positive recitation is not basis for an exclusion; see MPEP 2173.05(j). While figures depict footholds without moveable features within, they are not considered a basis of what the applicant considered the invention at the time of filing as claimed.
While the newly presented exclusionary limitation is considered to distinguish over prior art with movable features at the foothold orifice location, Gray however discloses multiple embodiments considered without any movable feature as claimed and in combination of a raised floor for retaining items.  Note also that a limitation directed to an intended use of an apparatus or a process additionally requires a structural difference or a manipulative difference between the claimed invention and the prior art. See In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962); In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed.Cir. 1997). The various embodiments of Gray are considered fully capable of use as claimed with multiple spaced apart foothold features. 
While features of an apparatus may be recited either structurally or functionally, claims directed towards an apparatus must be distinguished from the prior art in terms of structure rather than function.  See In re Schreiber, 128 F.3d 1473-78, 44 USPQ2d 1429-32 (Fed.Cir. 1997) and Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed.Cir. 1990).	The claims do not distinguish features over the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See also devices to Burgan, Diep, and Robinson.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Tarrazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R HARMON/Primary Examiner, Art Unit 1759